UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4217


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CLAYTON ATKINSON, a/k/a Howard Clark,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:08-cr-00070-BO-1)


Submitted:   October 30, 2012             Decided:   November 27, 2012


Before MOTZ, FLOYD, and THACKER, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, James E. Todd, Jr., Research
& Writing Attorney, Raleigh, North Carolina, for Appellant.
Jennifer P. May-Parker, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Clayton      Atkinson          appeals         his         convictions        for

conspiracy to commit mail and wire fraud and to transport stolen

funds    and     goods    in   interstate         commerce,         in    violation     of    18

U.S.C. § 371 (2006), and mail fraud, in violation of 18 U.S.C.

§§ 2,    1341     (2006),      and    his     150-month        sentence.           Atkinson’s

attorney filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), asserting that there are no meritorious issues

for     appeal    but     questioning         whether         Atkinson’s         sentence     is

procedurally reasonable.               The Government has moved to dismiss

the appeal of the sentence as barred by Atkinson’s waiver of the

right to appeal included in the written plea agreement.                                       We

affirm in part and dismiss in part.

               Upon review of the plea agreement and the transcript

of the Fed. R. Crim. P. 11 hearing, we conclude that Atkinson

knowingly       and     voluntarily      waived         his    right       to     appeal     his

sentence and that the sentencing issue he seeks to raise on

appeal    falls        squarely      within       the    scope       of    his     waiver     of

appellate rights.          Accordingly, we grant the Government’s motion

to    dismiss     in    part   and    dismiss       the   challenge          to    Atkinson’s

sentence.

               Because Atkinson did not waive his right to appeal his

convictions, we deny in part the Government’s motion to dismiss.

We have reviewed the record and conclude that Atkinson knowingly

                                              2
and voluntarily entered valid guilty pleas and that the pleas

were   supported       by    a   sufficient       factual       basis.       See   United

States v. DeFusco, 949 F.2d 114, 116, 119-20 (4th Cir. 1991).

In accordance with Anders, we have reviewed the entire record

for    non-waivable         meritorious        issues     and     have    found     none.

Accordingly,     we    affirm         the    district    court’s      judgment     as    to

Atkinson’s convictions.

             This court requires that counsel inform Atkinson, in

writing,   of    the    right         to   petition    the   Supreme     Court     of   the

United States for further review.                     If Atkinson requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                       Counsel’s motion must

state that a copy thereof was served on Atkinson.                            We dispense

with oral argument because the facts and legal contentions are

adequately      presented        in    the   materials       before    the    court     and

argument would not aid the decisional process.

                                                                  DISMISSED IN PART;
                                                                    AFFIRMED IN PART




                                              3